Name: Commission Regulation (EEC) No 1876/86 of 17 June 1986 discontinuing the additional amounts for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/26 Official Journal of the European Communities 18 . 6. 86 COMMISSION REGULATION (EEC) No 1876/86 of 17 June 1986 discontinuing the additional amounts for ovalbumin and lactalbumin THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), as amended by the Act of Accession of Greece (2), and in particular Article 5 (5) thereof, Whereas for certain of the products specified in Article 1 of Regulation (EEC) No 2783/75, additional amounts were fixed by Commission Regulation (EEC) No 1208/86 of 24 April 1986 fixing the additional amounts for oval ­ bumin and lactalbumin (3) ; Whereas, from the regular review of the dates serving as a basis for the determination of average offer prices for the abovementioned products, it appears that the free-at ­ frontier offer prices for these products are no longer below the sluice-gate price ; whereas the conditions set out in Article 5 (3) of Regulation (EEC) No 2783/75 are not satisfied ; whereas it is therefore necessary to discon ­ tinue additional amounts laid down in Regulation (EEC) No 1208/86 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1208/86 is hereby repealed. Article 2 This Regulation shall enter into force on 18 June 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 June 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 282, 1 . 11 . 1975, p. 104. (2) OJ No L 291 , 19 . 11 . 1979, p . 17. (3) OJ No L 108 , 25 . 4. 1986, p. 27 .